Citation Nr: 0002357	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for post-traumatic 
stress disorder (PTSD).  The veteran had active service from 
February 1971 to December 1972.  At present, after remand to 
the RO for additional development, the veteran's case is once 
again before the Board for appellate review. 

Additionally, the Board notes that the June 1995 statement of 
the case and the July 1995 substantive appeal include the 
issue of entitlement to service connection for a skin 
disorder to include as secondary to Agent Orange exposure.  
However, during the July 1995 appeal hearing at the RO and in 
an August 1995 VA form 21-4138 (Statement in Support of 
Claim), the veteran indicated he desired to withdraw such 
claim of service connection.  Therefore, the veteran's claim 
has been withdrawn.  See 38 C.F.R. § 20.204 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim of service connection 
for PTSD has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible evidence which corroborates the 
existence of the veteran's claimed in-service stressors.

4.  The medical evidence does not persuasively show the 
veteran has PTSD related to a verified Vietnam-related 
stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a). A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted). The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to competent medical evidence 
establishing a "clear" diagnosis of that condition and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor, there 
must be "credible supporting evidence" that the claimed in-
service stressor actually occurred. 38 C.F.R. § 3.304(f).  
Credible supporting evidence of the occurrence of an in-
service stressor cannot consist solely of after-the-fact 
reports of such stressors by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

In this case, the record contains various statements 
describing the veteran's claimed stressors.  The description 
of these stressors are included in, but not limited to, the 
February 1997 answers to the RO's PTSD questionnaire 
completed by the veteran, the November 1998 answers to the 
RO's PTSD questionnaires completed by Frank S. Tate, the 
veteran's testimony rendered during the July 1995 personal 
hearing at the RO, and a November 1998 VA form 21-4138 
(Statement in Support of Claim) submitted by the veteran.  
Specifically, in these statements, the veteran describes an 
incident during his service with the 32nd Medical Depot 
during which he and another individual where on guard duty 
and  opened fire on a jeep that was coming close to their 
position.  Subsequently, the veteran discovered they had 
opened fire on a jeep driven by an American lieutenant.  In 
addition, the veteran reports that he experienced enemy 
attacks while at the "90th Replacement Unit;" that while in 
Cam Ranh Bay, he was sent on field medic duty about two or 
three times per month; and that while on guard duty, troops 
based across from the guard towers would shoot at the guard 
towers, which caused him severe distress. 

With respect to the medical evidence, the claims file 
contains various medical reports/statements noting the 
veteran has been diagnosed with PTSD related to his service 
in Vietnam.  Specifically, medical records from the VA 
Medical Centers in Fort Wayne and Marion, Indiana, and Battle 
Creek, Michigan, dated from 1986 to 1995, describe the 
treatment the veteran has received over time for various 
psychiatric diagnoses including, but not limited to, alcohol 
dependence and PTSD.  In addition, a September 1992 statement 
from the Vet Center notes the veteran had PTSD secondary to 
his experiences in Vietnam, and that his primary coping 
response had been alcohol abuse as a self medicator.  
Furthermore, a September 1992 VA PTSD examination report 
finds the veteran suffers from PTSD secondary to his Vietnam 
experience.  Moreover, the non-medical evidence includes a 
statement from Gladys Anderson tending to support the 
veteran's contention that he currently suffers from PTSD 
related to his service.

However, the present record also includes medical evidence 
indicating that the veteran's symptomatology did not support 
a diagnosis of PTSD.  Specifically, a hospitalization summary 
from the Battle Creek VA Medical Center (VAMC) shows that the 
veteran was hospitalized in October 1993 for a panic attack, 
and that his diagnoses included alcohol dependence, 
continuous, observed for withdrawals; and PTSD.  In addition, 
a hospitalization summary from the Fort Wayne VAMC notes the 
veteran was hospitalized from March to April 1995 and was 
diagnosed with chronic alcoholism, status post delirium 
tremens, and probable alcohol related cerebellum degeneration 
and peripheral neuropathy.  Furthermore, a January 1996 VA 
examination report notes the veteran had mild to moderate 
decline in neuropsychological abilities from estimated 
premorbid levels; his extensive substance abuse history and 
his reported hypertension were thought to account for this 
decline.  Moreover, a September 1999 VA PTSD examination 
report notes the examiner was unable to elicit from the 
veteran Vietnam related stressors or subjective 
symptomatology related to stressors of that nature; the 
veteran's final diagnosis was alcohol abuse and dependence.

With respect to the veteran's stressors, the veteran's DA 20 
shows he served in Vietnam from September 1971 to June 1972, 
as well as that he served as a medical material/supply 
specialist with the 32nd Medical Depot while in Vietnam.  
However, his service records do not contain any evidence that 
he served in any combat operations or otherwise engaged in 
combat against the enemy.  As well, his service records show 
he received various awards for his service in Vietnam; 
however, none of these awards indicate he engaged in combat 
against the enemy.

In addition, the record includes February 1997 and July 1999 
letters from the Center for Research of Unit Records 
specifically indicating that anecdotal incidents, although 
they may be true, are not researchable.  Rather these 
incidents must be reported and documented.  In the veteran's 
case, these letters essentially indicate that the veteran's 
reported stressors could not be verified, and that there were 
no means of verifying any of the veteran's claimed stressors 
given the information he had provided. 

After a review of the evidence, the Board notes the veteran 
has reported that he was subject to the various in-service 
stressors, as described above.  However, section 1154(b) does 
not require the acceptance of a veteran's assertion that he 
was engaged in combat with the enemy.  See Cohen v. Brown, 10 
Vet. App. 128, 146 (1997) (citing Irby v. Brown, 6 Vet. App. 
132, 136 (1994)).  This determination must be made by the 
Board and adequately supported with reasons and bases.  
Cohen, 10 Vet. App. at 145 (citations omitted).  In this 
instance, the veteran has provided no evidence or 
information, beyond his assertions that the claimed events 
occurred, which permit verification of his involvement in 
combat.  He has been unable to provide the names of any of 
the persons whose deaths or injures he witnessed during his 
reported field medic duty(ies), the name(s) of any 
American(s) he attacked, and/or the specific dates of any 
enemy attacks. 

Thus, upon a review of all the evidence of record, including 
the February 1997 and July 1999 letters from the Center for 
Research of Unit Records, the Board does not find that the 
veteran engaged in combat against the enemy; and, as a non-
combat veteran, his testimony alone is not considered 
sufficient proof of the existence of a stressor.  38 C.F.R. § 
3.304(f).  In addition, the Board is not satisfied that the 
veteran's claimed stressors have been verified given the 
language of the wording used in the February 1997 and July 
1999 letters from the Center for Research of Unit Records. 
See Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (citing Irby 
v. Brown, 6 Vet. App. 132, 136 (1994)).  Furthermore, the 
Board finds that the medical evidence does not support a 
conclusion that the veteran has a clear diagnosis of PTSD 
based on verified stressor.  See 38 C.F.R. § 3.304(f).  As 
such, the Board finds that the statutory and regulatory 
criteria for establishing service connection for PTSD have 
not been met.  See 38 U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 
3.304(f).

In this respect, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Specifically, the Board finds that the above discussed 
diagnoses of PTSD contained in the medical records from the 
Fort Wayne, Marion and Battle Creek VA Medical Centers; the 
September 1992 statement from the Vet Center; and the 
September 1992 VA PTSD examination report indicate in general 
terms that the veteran has been variously diagnosed with PTSD 
related to his Vietnam service.  However, these records fail 
to elaborate as to how the examiners arrive at their 
conclusions and how the diagnoses relate to a verified 
stressor.  As such, the Board is not persuaded that these 
diagnoses of PTSD fulfill the requirements necessary to 
establish service connection for PTSD.  See West v. Brown, 7 
Vet. App. 70, 78 (1994) (holding that an examination based on 
a questionable history is inadequate for rating purposes).  
Thus, as the Board finds that the preponderance of the 
evidence is against an award of service connection for PTSD, 
the veteran's claim is denied.  See 38 U.S.C.A. § 1110, 
1154(b); 38 C.F.R. § 3.304(f).

Lastly, the Board notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary. See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In Cohen, 10 Vet. App. at 139, the Court found that 
the regulatory changes referenced above adopted the criteria 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the diagnosis of PTSD. These 
criteria, the Court held, look subjectively to the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD. 
This constitutes a liberalization of the prior DSM-III-R 
standards requiring an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone." Cohen, 10 Vet. App. at 140-144 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); 38 C.F.R. §§ 
4.125, 4.126; DSM, Third Edition, Revised, 1987 (DSM-III- R).  
In this case, it is not clear whether the RO has communicated 
to the veteran these regulatory amendments through a 
Supplemental Statement of the Case (SSOC) or otherwise.  
However, the Board finds the veteran will not be prejudiced 
by its rendering of a decision on this issue, and thus, there 
is no requirement to remand this case to the RO for 
additional consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VAOPGCPREC 16-92; 38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

